DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending, of which Claims 1-8 & 12 are amended.  All claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues, at the first full paragraph on Page 7 of 8 of the Response filed, that Van Ingelem clearly shows that the at least one protrusion is provided rearwardly of each petal.  While Van Ingelem does not explicitly disclose that the protrusion is on the petal, it is recognized that the protrusion needs to be at the end of the plunger has that the petals (Van Ingelem [0026] “plurality of circumferentially aligned protrusions may project radially outwardly from the outer surface of the ejector tube 12 near its distal end 13”).  Van Ingelem is not specific on the exact location of the protrusion(s) as long it is at/near the distal end and that it can engage with the inner surface protrusions (2b, 2c, & 2d) of the outer tube such that the plunger would not completely disengage from the outer tube. Therefore one skilled in the art would easily recognize that relocating a protrusion even closer to the petals or onto the petals (which form part of the distal end 13 of the ejector tube 12), would fit within the teachings of Van Ingelem and can be achieved with only routine modifications without destroying the intended function of the Van Ingelem applicator.  
Claim Objections
Claim 6 is objected to because of the following informalities:  
  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ingelem et al. (US 2008/0195029).
Re Claim 1, Van Ingelem discloses an applicator for a tampon comprising an inner tube (ejector tube 12) and an outer tube (outer tube 3), the inner tube being slideable within the outer tube, the applicator having a forward end (distal end 20), wherein a plurality of petals (fingers 14) are provided at a forward end of the inner tube and at least one protrusion (2a, see [0027]) is provided near a base of at least one petal (clear from Figs. 1 & 3b), the at least one protrusion extending in a radially outward direction from an outer surface of the inner tube (see figures and [0027)).  Van Ingelem does not explicitly disclose that at least one protrusion is on at least one petal while also being at the base of said petal.  However, mere relocation of the at least one protrusion from the disclosed location of being immediately next to the base of the at least one 
Re Claim 2, Van Ingelem also discloses that the at least one protrusion extends from the base of the at least one petal in a longitudinal direction of the inner tube towards a forward end of the said one petal (note that structure 2a in Van Ingelem has a non-zero dimension in the longitudinal direction of the applicator).
Re Claim 7, Van Ingelem teaches the invention of claim 1 but does not explicitly teach that a forward end of the at least one petal is substantially U-shaped. However, mere shaped changes would be obvious to one skilled in the art, especially since that Van Ingelem shows that petals (5) on the outer tube appear to have a U-shaped, thus the shape is known and used in the art already. It would have been obvious to one skilled in the art at the time of filing to modify the petal(s) of the inner tube to be U-shaped such that the inner tube may be made with a similar extrusion technique as that of the outer tube, thus simplifying manufacturing.
Re Claim 8, Van Ingelem discloses the invention of claim 1 but does not explicitly disclose that one single protrusion is provided at a base of the at least one petal. Van Ingelem appears to show an annular ring of a protrusion extending around the entire circumference of the inner tube at the base of the plurality of petals. However, making such a protrusion into separate segments instead of a continuous ring would only require routine skills in the art. One skilled in the art may be motivated to make the Van Ingelem protrusion into multiple segments at the base of the petals purely for aesthetics or for reducing the material required to make the protrusions.
Re Claim 9, Van Ingelem also discloses that there are four petals ([0023] “distal end 13 of the ejector tube 12 is typically formed with a plurality ... most preferably 4, of fingers 14”).

Re Claims 11-12, Van Ingelem also discloses that an inner surface of the outer tube comprises an annular protruding ring (2b, 2c, or 2d) at or near to its rear end, wherein an internal diameter of the outer tube at the location of the annular protruding ring is smaller than an external diameter of the inner tube including the at least one protrusion such that the at least one protrusion on the outer surface of the inner tube is configured to engage with the annular protruding ring of the outer tube to thereby prevent the inner tube from sliding completely out of the outer tube at a rear end of the outer tube ([0027)).
Re Claim 13, Van Ingelem also discloses that the applicator further comprises a tampon disposed in the inner tube (Fig. 3a).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3-5, the reasons were indicated in the Non-Final Rejection mailed on 7/22/21.
Re Claim 6, no prior art is found to teach or suggest that the protrusion tapers from a base of the petal to a forward end of the petal.  The Van Ingelem protrusion is a ring around the circumference of the plunger, it would need to snap into a valley formed between two .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        3 November 2021